                                                   Case 3:19-cv-01628-JSC Document 33 Filed 02/14/20 Page 1 of 4
                                           


                                         3HWHU3URZV&DOLIRUQLD%DU1R
                                           %ULVFRH,YHVWHU %D]HO//3
                                         6DQVRPH6WUHHW6HYHQWK)ORRU
                                           6DQ)UDQFLVFR&$
                                         7HOHSKRQH  
                                           )DFVLPLOH  
                                         (PDLOSSURZV#EULVFRHODZQHW
                                         $WWRUQH\VIRU3ODLQWLIIDQG5HODWRU0DWWKHZ
                                           =XJVEHUJHU
                                         
                                           /,6$'1,&2//66%1
                                         OQLFROOV#PXUSK\DXVWLQFRP
                                           %522.((:$6+%8516%1
                                         EZDVKEXUQ#PXUSK\DXVWLQFRP
                                           0853+<$867,1$'$066&+2(1)(/'//3
                                         &DSLWRO0DOO6XLWH
                                           6DFUDPHQWR&$
                                        7HOHSKRQH        
                                           )DFVLPLOH        
                                        
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                           $WWRUQH\VIRU'HIHQGDQWV7/3HWHUVRQ,QF
                                        
                                                 81,7('67$7(6',675,&7&28571257+(51',675,&72)&$/,)251,$

                                                                       6$1)5$1&,6&22$./$1'',9,6,21

                                     

                                        81,7('67$7(6H[UHO0$77+(:                              &DVH1R&9-6&
                                           =8*6%(5*(5
                                                                                                    -2,1767,38/$7,217202',)<
                                                                 3ODLQWLII                           &$6(0$1$*(0(176&+('8/(
                                                                                                    $1'>352326('@25'(5
                                           Y
                                                                                                    
                                           7/3(7(5621,1&D&DOLIRUQLD
                                        FRUSRUDWLRQ-())5(<3(7(5621DQ
                                           LQGLYLGXDO
                                     
                                                                 'HIHQGDQWV
                                     

                                                   7KLV6WLSXODWLRQLVPDGHDQGHQWHUHGLQWRE\DQGEHWZHHQ5HODWRU0DWWKHZ=XJVEHUJHU

                                            3ODLQWLII RQWKHRQHKDQGDQG'HIHQGDQWV7/3HWHUVRQ,QFDQG-HIIUH\3HWHUVRQ

                                            FROOHFWLYHO\'HIHQGDQWV RQWKHRWKHUKDQGE\DQGWKURXJKWKHLUUHVSHFWLYHFRXQVHOZLWK

                                        UHIHUHQFHWRWKHIROORZLQJ

                                                   

                                                   
                                                                                                                                    
                                                                                                          -2,1767,38/$7,21$1'>352326('@
                                                                                              
                                                                                                           25'(5
                                               
                                                   Case 3:19-cv-01628-JSC Document 33 Filed 02/14/20 Page 2 of 4
                                           


                                                    ,7,6+(5(%<67,38/$7('$1'$*5(('E\DQG3ODLQWLIIDQG'HIHQGDQWVWKDWWKH
                                         FDVHPDQDJHPHQWFRQIHUHQFHFXUUHQWO\VHWWRRFFXURQ)HEUXDU\DWSPLQ
                                         &RXUWURRP)EHFRQWLQXHGDPLQLPXPRIWKLUW\  GD\VWRIDFLOLWDWHWKHUHVROXWLRQRIWKHDERYH
                                         LGHQWLILHGFDVH
                                                                                      67,38/$7,21
                                                    :+(5($60U=XJVEHUJHUKDVLQLWLDWHGWZRVHSDUDWHTXLWDPDFWLRQVDJDLQVW
                                         'HIHQGDQWVWKHVHFRQGFDVHHQWLWOHGZugsberger v. TL Peterson Inc., et al. &DVH1RFY
                                         .$:
                                                    :+(5($6RQ)HEUXDU\3ODLQWLIIDQG'HIHQGDQWVHQWHUHGLQWRDZULWWHQ
                                        DJUHHPHQWWRVHWWOHWKLVPDWWHU3DUWLHVDUHILQDOL]LQJDOOFRQGLWLRQVRIWKHZULWWHQVHWWOHPHQWDQG
                                        VKRXOGEHLQDSRVLWLRQWRILOHDGLVPLVVDOZLWKLQWKLUW\  GD\V%DVHGRQWKHFRQGLWLRQHG
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                        VHWWOHPHQW3ODLQWLIIDQG'HIHQGDQWVVWLSXODWHWRFRQWLQXHWKHFDVHPDQDJHPHQWFRQIHUHQFH
                                        FXUUHQWO\VHWWRRFFXURQ)HEUXDU\DWSPLQ&RXUWURRP)
                                                   :+(5($6DEULHIFRQWLQXDWLRQRIWKH)HEUXDU\FDVHPDQDJHPHQWFRQIHUHQFH
                                        ZLOOOLNHO\UHVXOWLQDGLVPLVVDORIWKLVFDVHIURPWKHFRXUW¶VGRFNHW
                                                   :+(5($63ODLQWLIIDQG'HIHQGDQWVUHTXHVWDFRQWLQXDQFHRIDWOHDVWWKLUW\  GD\VWR
                                        DGDWHWKDWLVFRQYHQLHQWIRUWKH&RXUW
                                                   :+(5($63ODLQWLIIDQG'HIHQGDQWVDOVRUHTXHVWWKDWDOOGHDGOLQHVLQFOXGLQJEXWQRW
                                        OLPLWHGWR5XOHGLVFORVXUHVDQGFRQIHUHQFHEHFRQWLQXHGLQDPDQQHUFRQVLVWHQWZLWKDQHZ
                                        FDVHPDQDJHPHQWFRQIHUHQFH
                                                  ,7,6+(5(%<67,38/$7('E\DQGEHWZHHQ3ODLQWLIIDQG'HIHQGDQWVE\DQGWKURXJK
                                        WKHLUUHVSHFWLYHFRXQVHOWKDW
                                                         $IXUWKHU&DVH0DQDJHPHQW&RQIHUHQFHVKRXOGEHVHWIRUBBBBBB
                                                         $OOGHDGOLQHVLQFOXGLQJEXWQRWOLPLWHGWR5XOHGLVFORVXUHVDQGFRQIHUHQFHDUH
                                        FRQWLQXHGFRQVLVWHQWZLWKWKHBBBBBBBBBBBB&DVH0DQDJHPHQW&RQIHUHQFH
                                                         7KH&RXUWVKRXOGHQWHUWKHDWWDFKHGSURSRVHGRUGHU
                                                   
                                                   
                                                                                                                                    
                                                                                                        -2,1767,38/$7,21$1'>352326('@
                                                                                               
                                                                                                         25'(5
                                               
                                                   Case 3:19-cv-01628-JSC Document 33 Filed 02/14/20 Page 3 of 4
                                           


                                         ,7,6$*5(('$1'6267,38/$7('
                                            
                                          '$7('-DQXDU\         %5,6&2(,9(67(5 %$=(///3
                                                                               
                                                                              
                                                                                
                                                                            %\ /s/ Peter Prows_________
                                                                                3(7(5352:6
                                      
                                                                                $WWRUQH\IRU5HODWRU
                                                                            
                                             
                                                                                 
                                           'DWHG-DQXDU\                  0853+<$867,1$'$066&+2(1)(/'//3
                                         
                                      
                                                                                    %\ /s/ Lisa D. Nicolls
                                                                                 /,6$'1,&2//6
                                                                                          $WWRUQH\VIRU'HIHQGDQWV
                                     
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                           
                                        
                                           
                                        
                                     
                                           
                                     
                                           
                                     
                                           
                                     
                                           
                                     
                                           
                                     
                                           
                                     

                                        

                                        

                                        

                                        
                                        
                                        
                                     
                                           
                                     
                                                                                                                       
                                                                                               -2,1767,38/$7,21$1'>352326('@
                                                                                     
                                                                                                25'(5
                                               
                                                   Case 3:19-cv-01628-JSC Document 33 Filed 02/14/20 Page 4 of 4
                                           


                                                                                 >352326('@25'(5
                                                   *RRGFDXVHDSSHDULQJDQGXSRQVWLSXODWLRQRIWKHSDUWLHVWKH&RXUWRUGHUVDVIROORZV
                                      
                                                          7KH&DVH0DQDJHPHQW&RQIHUHQFHZLOOEHFRQWLQXHGWRBBBBBBBBBBBDW
                                                                                                                  March 26
                                      
                                           BBBBDPSPLQ'HSWBBRIWKLV&RXUW
                                           1:30                     E
                                      
                                                          $OOGHDGOLQHVLQFOXGLQJEXWQRWOLPLWHGWR5XOHGLVFORVXUHVDQGFRQIHUHQFHDUH
                                      
                                           FRQWLQXHGFRQVLVWHQWZLWKWKHBBBBBBBBBBBB&DVH0DQDJHPHQW&RQIHUHQFH
                                                                          March 26,
                                         
                                                                                                                          ISTRIC
                                                                                                                     TES D      TC
                                         'DWHGBBBBBBBBBBBBBBBBB
                                                   February 14, 2020
                                                                                                                   TA




                                                                                                                                                              O
                                                                                                               S




                                                                                                                                                               U
                                                                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                                                             ED




                                                                                                                                                                RT
                                                                                                 +RQ               D




                                                                                                         UNIT
                                                                                                                                       TE
                                     
                                                                                                                          GRAN




                                                                                                                                                                      R NIA
                                        
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     

                                                                                                         NO
                                                                                                                                                              rley
                                                                                                                                       eline S   c ot t C o




                                                                                                                                                                     FO
                                                                                                                   Jud     ge J a c qu
                                     
                                                                                                          RT




                                                                                                                                                                 LI
                                                                                                              H   ER




                                                                                                                                                               A
                                                                                                                                                             C
                                                                                                                       N                              OF
                                                                                                                           D IS T IC T
                                                                                                                              R
                                     

                                     

                                     

                                     

                                     

                                     

                                     

                                     

                                     

                                     

                                     

                                     

                                     
                                                                                                                                                        
                                                                                                             -2,1767,38/$7,21$1'>352326('@
                                                                                               
                                                                                                              25'(5
                                               
